DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (8,519,662).
Lu et al teaches an inrush current limiting circuit 10, comprising: a printed circuit board 16; an electrical input 14 disposed on the circuit board; one or more electrical outputs 18  disposed on the circuit board 16; a current limiting circuit 24 connected between the electrical input and the one or more electrical outputs; at least one microcontroller 28 connected within the current limiting circuit; at least one current sensor 38 connected within the current limiting circuit; one or more current limiting components 40 within the current limiting circuit for increasing voltage and current over time from the electrical input to the one or more electrical outputs by operation of the current sensor and the microcontroller (see Abstract).
With regard to the use of a triode for AC current (claim 2), element 40 is configured as a bi-directional triode device.
The hall effect current sensor limitation of claim 3 is addressed by the use of current sensors 38.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al (2011/0198340).
Zimmer teaches a method for limiting inrush current, comprising: providing a housing enclosure 100 having an electrical input 110 and an electrical output 220, where at least one thermistor 240 is in series with the electrical input and electrical output and the at least one thermistor has a temperature switch 134 coupled to the at least one thermistor 240. 
The method taught by Zimmer differs from the claims by not reciting  an axial cooling fan; detecting an inrush of current cause by a high-current device being powered on; dissipating the inrush current with the at least one thermistor; detecting a temperature of the at least one thermistor; and powering on the axial fan based upon the detected temperature of the at least one thermistor.
In para 0006 Zimmer is said to use the thermistor heating elements (PTC heater) to limit the start up current (inrush). The last line of para 0006 recites gradually increasing the speed of an indoor cooling fan during the start-up phase of the electric heater.

Dependent claims 14-20 only recite conventional practice in the art that are addressed by the normal operation of the Zimmer device by persons of ordinary skill. For example, the use of a sub-panel as recited in claim 20 is common practice in AC systems that have outdoor condenser units or heat pump heat exchangers. The recite use of various temperature sensors and timing elements are also non-inventive features of the system controller of the Zimmer device and are able to address the dependent claims when the abilities of persons of ordinary skill are taken into consideration.
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the recited use of a sub-panel in the above mentioned claims has not been taught or been fairly suggested by the prior art of record.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
November 4, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836